 In the Matter of LIBBEY-OWENS-FORD GLASS COMPANYandFEDERA-TION OF GLASS, CERAMIC AND SILICA SAND WORKERS OF AMERICA 'In the Matter of LIBBEY-OWENS-FORD GLASS Co.andNATIONAL FLATGLASS WORKERS OF 7HE AMERICAN FEDERATION OF LABORCases Nos. C-1771 and R-2164CERTIFICATION OF REPRESENTATIVESJune 2, 1941On April 23, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision. Order, and Direction of Election' inthe above-entitled proceedings.Pursuant to the Direction of Election,an election by secret ballot was conducted on May 16, 1941, at Parkers-burg,West Virginia, Linder the direction and supervision of theRegional Director for the Ninth Region (Cincinnati, Ohio).On May19, 1941, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties his ElectionReport.No objections to the conduct of the ballot or to the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Number of alleged eligible voters -------------------------107Number of ballots placed in ballot box --------------------133Number of unchallenged ballots for National Flat GlassWorkers of the American Federation of Labor____________123Number of unchallenged ballots for Federation of Glass,Ceramic and Silica Sand Workers of America ------------10Number of unchallenged ballots for neither________________0Number of challenged ballots______________________________0Number of blank ballots__________________________________0Number of spoiled ballots_________________________________0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended.'31 N L R B 24332 N L R R. Na )7.268 LIBBY-OWENS-FORD GLASS COMPANY269IT IS HEREBY CERTIFIEDthat National Flat Glass Workers Union ofthe American Federation of Labor has been designated and selected bya majority of all production and maintenance employees at the Park-ersburg,West Virginia, plant of Libbey-Owens-Ford Glass Company,,including watchmen, janitors, firemen, power employees, truck,drivers,and subforemen, but excluding window-glass cutters, supervisoryemployees, timekeepers, and clerical employees not directly connectedwith production, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, National Flat Glass Workers Union of the AmericanFederation of Labor is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages,,hours of employment, and other conditions of employ-ment.